julia r swords trust transferee margaret r mackell dorothy r brotherton and julia r swords co-trustees et al petitioners v commissioner of internal revenue respondent docket nos filed date r issued notices of transferee_liability to ps to collect d’s unpaid federal_income_tax pursuant to sec_6901 r argues that the following two-step analysis applies in deter- mining whether ps are liable for d’s unpaid tax analyze whether the subject transactions are recast under federal_law here primarily the federal substance_over_form_doctrine and then apply state law to the transactions as recast under federal_law held sec_6901 requires that the court apply state rather than federal_law to determine whether a transaction is recast under a substance over form or similar doctrine held further r has failed to establish cases of the following petitioners are consolidated herewith david p reynolds trust transferee margaret r mackell dorothy r brotherton and julia r swords co-trustees docket no margaret r mackell trust transferee margaret r mackell dorothy r brotherton and julia r swords co-trustees docket no and dorothy r brotherton trust transferee margaret r mackell dorothy r brotherton and julia r swords co-trustees docket no verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports that an independent basis exists under applicable state law or state equity principles for holding ps liable for d’s unpaid tax timothy l jacobs and william lee s rowe for peti- tioners randall l eager jr timothy b heavner matthew s reddington james r rich kristina l rico and johnny c young for respondent petitioner collectively marvel judge these consolidated cases concern separate notices of liability that respondent issued to the cotrustees of the julia r swords trust swords trust the david p reynolds trust reynolds trust the margaret r mackell trust mackell trust and the dorothy r brotherton trust brotherton trust trusts respondent determined in the notices that petitioner trusts are liable as transferees for davreyn corp ’s davreyn fed- eral income_tax deficiency of dollar_figure additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively an accuracy-related_penalty under sec_6662 of dollar_figure fees of dollar_figure and related interest for davreyn’s taxable_year ended tye date the amount of each petitioner trust’s transferee_liability as calculated by respondent follows swords trust-dollar_figure reynolds trust-dollar_figure mackell trust-dollar_figure and brotherton trust-dollar_figure these calculated liabilities stem primarily from respondent’s determination recharacter- izing petitioner trusts’ date sale sec_5 of their davreyn stock as a sale of assets by davreyn followed by davreyn’s distribution of its assets to petitioner trusts in liq- uidation is as the sole issue for decision is whether petitioner trusts are liable as transferees under sec_6901 for davreyn’s unpaid the cotrustees of each of these trusts are margaret r mackell dorothy r brotherton and julia r swords some monetary amounts have been rounded to the nearest dollar unless otherwise indicated section references are to the applicable versions of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure our use in the findings_of_fact of sale purchase and similar words generally is for convenience and is not intended to and does not constitute a finding that the referenced transactions were valid transactions recog- nized for federal_income_tax purposes verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner federal_income_tax liability for davreyn’s tye date we hold that petitioner trusts are not liable as trans- ferees under sec_6901 findings_of_fact some facts have been stipulated and are so found the stipulations of fact and the facts drawn from stipulated exhibits are incorporated herein by this reference when the petitions were filed each petitioner trust had a mailing address in virginia also at that time ms mackell and ms brotherton resided in virginia and ms swords resided in kentucky i the reynolds family and petitioner trusts in richard s reynolds sr founded the reynolds metal co reynolds metal reynolds metal produced the popular reynolds wrap headquartered in richmond virginia reynolds metal was at one time the third largest aluminum company in the world aluminum brand foil david parham reynolds mr reynolds who died on date was the son of richard s reynolds sr and the sole beneficiary of the reynolds trust the reynolds trust was established by an instrument of indenture dated date mr reynolds’ only children are his daughters ms swords ms mackell and ms brotherton ms swords and her descendants are the sole beneficiaries of the swords trust ms mackell and her descendants are the sole beneficiaries of the mackell trust ms brotherton and her descendants are the sole beneficiaries of the brotherton trust the swords trust the mackell trust and the brotherton trust were established by separate instruments of indenture dated date when mr reynolds became ill in the late 1990s ms swords ms mackell and ms brotherton became primarily responsible for managing petitioner trusts they served as cotrustees for petitioner trusts at all relevant times robert h griffin a certified_public_accountant c p a and a partner at the virginia accounting firm of mitchell wiggins verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports co llp mitchell wiggins has provided accounting and tax services to petitioner trusts for decades ii davreyn in davreyn was established and began business as a virginia corporation at all relevant times davreyn was a personal_holding_company phc each petitioner trust received a substantial number of davreyn shares at the time of davreyn’s formation before date davreyn held a substantial number of shares in reynolds metal in date reynolds metal merged with alcoa inc alcoa another american aluminum company and davreyn’s existing reynolds metal shares were converted into alcoa shares as of date davreyn had assets as follows big_number shares of alcoa stock and an investment in the goldman sachs exchange place fund goldman sachs fund the value of the alcoa stock held by davreyn exceeded dollar_figure million as of date as of date the swords trust the mackell trust and the brotherton trust owned all of davreyn’s common_stock each trust owned big_number of the big_number issued and outstanding shares of davreyn’s common_stock the reynolds trust owned all of the big_number issued and out- standing shares of davreyn’s preferred_stock also as of date davreyn had officers and directors as follows ms mackell who served as presi- dent treasurer and director ms swords who served as vice president and director ms brotherton who served as vice president and director and mr griffin who served as secretary and director mr griffin also served as an accountant and adviser to davreyn and he prepared its federal_income_tax returns for its taxable years before the year in issue before the transactions at issue neither ms swords ms mackell nor ms brotherton made any change to davreyn’s operation except for diversifying davreyn’s holdings by investing in the goldman sachs fund verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner iii petitioner trusts’ sales of davreyn stock a initial meetings and negotiations in the late 1990s bdo seidman an accounting firm advised its local offices about an opportunity for phc share- holders to sell their appreciated phc stock to a financial buyer in a tax efficient manner jon glazman a c p a with bdo seidman contacted several attorneys including tom word an attorney at mcguirewoods llp mcguirewoods to inform them of this opportunity mr word relayed this opportunity to other mcguirewoods attorneys including thomas rohman a tax partner mr rohman later contacted mr glazman about a potential sale of phc stock by clients of mr rohman mr glazman put mr rohman in touch with maurice gottlieb another c p a at bdo seidman who specialized in phc stock sale transactions eventually mr rohman and mr glazman began working together to sell phc stock to financial buyers as of the beginning of feb- ruary mr gottlieb had structured several transactions similar to the one at issue with the assistance of mr rohman mr rohman at some point contacted mr griffin and advised him of the opportunity for shareholders to sell their phc stock to a financial buyer although neither mr griffin nor petitioner trusts were marketing or seeking to market davreyn mr griffin recognized that davreyn was a can- didate for this opportunity because davreyn was a phc that held highly appreciated stock on or before date mr griffin mentioned to mr rohman that davreyn was such a possible candidate and mr rohman relayed that information to mr gottlieb on date at mr gottlieb’s request mr rohman sent to mr gottlieb and mr glazman an email pro- viding more detailed information about a potential sale of davreyn’s stock including information about davreyn’s tax basis in its assets in the email mr rohman indicated that davreyn held two assets the total market_value of which was dollar_figure these assets were big_number shares of reynolds metal common_stock with a market_value of dollar_figure and the goldman sachs fund shares with a market_value of dollar_figure verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports on date mr rohman and mr griffin again dis- cussed a potential sale of davreyn’s stock nine days later a meeting was held between ms mackell ms brotherton mr rohman mr griffin and lizzie amos a manager at mitchell wiggins at the meeting mr griffin and ms amos advised ms mackell and ms brotherton that petitioner trusts had five options with respect to davreyn continue davreyn liquidate davreyn sell davreyn’s stock for of the fair_market_value fmv of its assets sell davreyn’s stock for the sum of of the fmv of the reynolds metal stock plu sec_25 of the fmv of the goldman sachs fund shares or sell davreyn’s stock for of the fmv of the reynolds metal stock and distribute the gold- man sachs fund shares to a limited_liability_company llc mr griffin advised ms mackell and ms brotherton regarding the potential sale price as well as the mechanics and tax consequences of a potential sale of davreyn’s stock because of the merger between reynolds metal and alcoa any plans regarding the sale of davreyn’s stock were put on hold after the merger in date mr rohman again met with mr griffin ms mackell and ms brotherton to discuss the potential sale of davreyn’s stock to a financial buyer at the meeting mr rohman did not discuss the buyer’s plans with respect to either davreyn or davreyn’s assets following the meeting on date mr rohman sent to ms swords ms mackell and ms brotherton a memorandum reiterating his presentation and outlining the proposed sale transaction in the memorandum mr rohman advised that because of the financial buyer’s peculiar tax situation a sale of davreyn’s stock to the financial buyer would be an attractive option for petitioner trusts mr rohman also stated that the financial buyer would not be interested in purchasing davreyn if it held any assets other than the alcoa stock to account for the existence of the mr griffin testified that this discussion was the first time he knew that there was a buyer interested in purchasing davreyn stock however mr rohman sent the date email to mr gottlieb and mr glazman containing detailed information about davreyn we therefore re- ject the referenced testimony and find that mr rohman and mr griffin discussed the sale of davreyn stock on or before date mr rohman calculated davreyn’s assets as follows alcoa stock verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner other asset namely the goldman sachs fund shares mr rohman proposed that the transaction proceed as follows davreyn organizes an llc davreyn transfers the gold- man sachs fund shares to the llc davreyn distributes to petitioner trusts the ownership interests in the llc in exchange for some of their davreyn shares and petitioner trusts sell their davreyn stock to the financial buyer for cash mr rohman advised that the purchase_price for the davreyn stock would equal of the fmv of the alcoa stock of all the accrued dividends on the alcoa stock and of davreyn’s cash on hand at closing less the amount of the estimated corporate_income_tax incurred by it on the distribution of the goldman sachs fund shares to the llc with respect to the tax consequences mr rohman advised that petitioner trusts would recognize long-term_capital_gain in amounts equal to the difference between the total stock sale price and petitioner trusts’ tax bases in their davreyn stock he further advised that after the transaction peti- tioner trusts would own of the llc and that the llc would have a tax basis in the goldman sachs fund shares equal to their fmv mr rohman noted that davreyn would recognize taxable gain equal to the difference between its tax basis and the fmv of the goldman sachs fund shares and that t he burden of this corporate_income_tax liability would effectively fall on the shareholders because the buyer would reduce the purchase_price by the amount of this corporate_income_tax liability mr rohman concluded that petitioner trusts would recognize long-term_capital_gain of dollar_figure and pay tax of dollar_figure with respect to the proposed stock sale although ms swords ms mackell and ms brotherton had not previously considered selling petitioner trusts’ shares in davreyn arranging a sale of davreyn’s assets or liqui- dating davreyn they agreed on the advice of mr griffin and mr rohman to sell petitioner trusts’ davreyn stock to the financial buyer neither mr griffin ms swords ms with an estimated_tax basis of dollar_figure million and an estimated value of dollar_figure and goldman sachs fund shares with an estimated_tax basis of dollar_figure and an estimated value of dollar_figure mr rohman calculated petitioner trusts’ tax_liabilities assuming a federal_income_tax rate and a state_income_tax rate verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports mackell nor ms brotherton were aware of the buyer’s identity or the buyer’s plan with respect to davreyn or the alcoa stock davreyn owned the buyer was not acting as the agent of petitioner trusts and ms swords ms mackell and ms brotherton were not aware of any plan by the financial buyer to cause davreyn or any other taxpayer to illegit- imately avoid the payment of tax mr griffin subsequently contacted mr rohman to advise him that petitioner trusts wanted to sell their davreyn stock to the financial buyer on date mr rohman sent an email to the chief financial officer cfo of integrated capital associates ica howard b teig regarding the proposed stock sale transaction in the email mr rohman described davreyn and indicated that davreyn would transfer the goldman sachs fund shares to an llc before the proposed stock sale after exchanging a series of emails on date mr teig sent to mr rohman an email with an attached draft letter of intent b formation of davreyn llc on date mr rohman caused davreyn llc to be formed at formation davreyn was the sole member of davreyn llc ms mackell and ms brotherton were the ini- tial managers of davreyn llc c letter of intent and stock purchase agreement on date mr rohman emailed mr teig to inform him that the officers and directors of davreyn had agreed to the proposed stock sale after exchanging emails mr rohman sent to mr teig an email with an attached draft letter of intent ica was an investment banking firm incorporated under delaware law and based in new york city and san francisco ica had a number of af- filiates including integrated acquisition group llc iag and ica fund_manager inc ica fund_manager in addition to his role as cfo of ica fund_manager mr teig served as cfo of iag and ica fund_manager mr teig a c p a performed all of ica’s accounting work including the preparation of its tax returns with respect to financial transactions between ica and a third party mr teig performed due diligence and worked with the third parties and outside counsel to finalize the trans- actions verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner on date ica sent a letter of intent to davreyn the letter of intent proposed a purchase_price equal to of the fmv of davreyn’s marketable_securities plus of davreyn’s cash and accrued dividend and interest_income the letter provided that petitioner trusts would permit ica to conduct a full due diligence review of davreyn before closing the letter also provided that the buyer would obtain sufficient acquisition financing mr teig signed the letter of intent as cfo of ica ms swords ms mackell and ms brotherton executed the letter of intent on behalf of petitioner trusts and returned the executed letter of intent to ica on date on date mr rohman sent to mr teig an ini- tial draft of the stock purchase and redemption agreement stock purchase agreement with respect to the tax con- sequences of the transaction the stock purchase agreement provided that among other things the purchase_price payable on the closing date would be reduced by an amount equal to the net interim tax_liability the buyer would prepare and file any returns on behalf of davreyn and pay the related tax for any taxable periods beginning before the closing date and ending after the closing date the buyer would not cause davreyn to become a member of a consoli- dated group for tax purposes after the closing and the redemption transaction would qualify as a redemption treated as an exchange pursuant to sec_302 while the stock purchase agreement indicated that the buyer was a statutory trust the stock purchase agreement did not iden- tify the buyer by name the stock purchase agreement provided that the net interim tax liabil- ity would be equal to the difference between the quarterly tax estimate and the interim tax_liability the quarterly tax estimate would be equal to davreyn’s estimated_tax payments for the period beginning date and ended date the interim tax_liability would be equal to davreyn’s estimated federal and state tax_liability for the period begin- ning date and ended on the closing date in the closing state- ment mitchell wiggens calculated the interim tax_liability as dollar_figure the stock purchase agreement also provided that after the closing the buyer would file articles of amendment with the virginia state corpora- tion commission to change davreyn’s name verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports on date dan l rosenbaum emailed mr rohman and mr teig an edited copy of the stock purchase agreement in the edited stock purchase agreement mr rosenbaum changed the purchaser’s name to alrey statutory trust alrey trust alrey trust was a connecticut statu- tory trust established by first union and alrey llc d davreyn’s closing preparations mr teig requested that mr rohman instruct davreyn to open an account at db alex brown llc a subsidiary of deutsche bank ag collectively deutsche bank and transfer its alcoa stock to davreyn’s newly opened deutsche bank account accordingly on date ms mackell and ms brotherton executed an account agreement to open a brokerage account with deutsche bank on behalf of davreyn on date davreyn transferred its alcoa stock to its deutsche bank account e iag’s transfer of alrey trust on date in exchange for dollar_figure iag assigned to alrey acquisition corp alrey acquisition its membership interest in alrey llc the trustor of alrey mr rosenbaum was an attorney at the law firm of sonnenschein nath rosenthal llp sonnenschein on date alrey llc and first union national bank first union entered into a_trust agreement to establish alrey trust mr teig acting as cfo of ica fund_manager at the time the manager of alrey llc signed the trust agreement on behalf of alrey llc the trustor w jeffrey kramer acting as vice president of first union signed the trust agreement on behalf of first union the trustee alrey trust was ter- minated on date alrey llc a delaware limited_liability_company was formed on feb- ruary mr rosenbaum acted as incorporator for alrey llc at the time of formation iag was the sole member of alrey llc ica fund man- ager was the initial manager of alrey llc at all relevant times alrey llc was treated as a disregarded_entity for federal_income_tax purposes pursuant to sec_301_7701-2 proced admin regs alrey acquisition a delaware corporation was formed on date mr rosenbaum acted as incorporator for alrey acquisition on feb- ruary mr rosenbaum acting on behalf of alrey acquisition adopted a resolution electing larry j austin as the sole director of alrey acquisition sunny capital assets trust sunny capital was the sole shareholder of alrey acquisition mr austin was the trustee of sunny capital verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner trust following the transfer mr austin was appointed as the manager of alrey llc accordingly as of date alrey llc was owned outright by alrey acquisition which had only one shareholder sunny capital further- more as of date mr austin was the manager of alrey llc and the sole director president secretary and treasurer of alrey acquisition f alrey trust’s financing integrated holdings ltd integrated holdings a company in the cayman islands provided financing via a loan and a promissory note for alrey trust’s acquisition of davreyn’s stock on date dollar_figure million was deposited into alrey trust’s account at first union presumably by integrated holdings interest g the redemption transaction on date davreyn transferred the goldman sachs fund shares to davreyn llc in exchange for a membership in davreyn llc davreyn then redeemed share of its issued and outstanding common_stock from each of the swords trust the mackell trust and the brotherton trust in exchange for the distribution of one- third of its membership interest in davreyn llc to each of those trusts following the redemption transaction the swords trust the mackell trust and the brotherton trust each owned big_number shares of davreyn common_stock and a one-third membership interest in davreyn llc h the stock sale transaction davreyn petitioner trusts and alrey trust entered into the stock purchase agreement on date ms mackell executed the stock purchase agreement on behalf of davreyn ms swords ms mackell and ms brotherton executed the stock purchase agreement on behalf of peti- ica and first union planned to use integrated holdings as a financier for the davreyn stock sale transaction as early as date mr teig testified that integrated holdings was a third party unrelated to ica however he later testified that ica often established entities that began with the word integrated and admitted that it was possible that ica es- tablished integrated holdings verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports tioner trusts and mr kramer executed the stock purchase agreement on behalf of alrey trust pursuant to the stock purchase agreement on date the swords trust the mackell trust and the brotherton trust each sold big_number shares of davreyn common_stock and the reynolds trust sold all of its shares of davreyn preferred_stock to alrey trust in exchange alrey trust transferred dollar_figure in cash to an escrow account held by mcguirewoods on that same date the cash proceeds were wired from the mcguirewoods escrow account to peti- tioner follows reynolds trust-dollar_figure swords trust-dollar_figure mackell trust-dollar_figure brotherton trust-dollar_figure a portion of the cash proceeds was used to pay petitioner trusts’ representatives mcguirewoods and mitchell wiggins received payments of dollar_figure and dollar_figure respectively trusts’ accounts at merrill lynch as mr griffin and ms swords ms mackell and ms brotherton then resigned from their positions as the officers and directors of davreyn effective date by letter dated date ms mackell released her authority over davreyn’s deutsche bank account iv alrey trust’s pre- and post-closing transactions a background on date in anticipation of the closing of the sale with respect to alrey trust’s purchase of davreyn’s stock alrey trust entered into a stock purchase agreement with deutsche bank for the sale of davreyn’s alcoa stock on the same day mr kramer accepted the deutsche bank offer on behalf of alrey trust the stock purchase agreement between deutsche bank and alrey trust provided that the sale price would be determined on the basis of alcoa’s closing price on date alcoa stock closed at dollar_figure per share on date according to the closing statement the dollar_figure equaled of the dollar_figure fmv of davreyn’s alcoa stock as determined on the basis of alcoa’s closing price on date plus dollar_figure of accrued dividends less a dollar_figure interim tax_liability as computed by mitchell wiggins verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner b davreyn’s liquidation and other post-closing transac- tions by documents dated date mr kramer acting on behalf of alrey trust and mr austin acting as director of davreyn resolved that davreyn be completely liq- uidated in accordance with sec_331 in an attached plan_of_liquidation mr austin provided that davreyn would dis- tribute all of its assets to alrey trust in redemption and can- cellation of all of the outstanding davreyn stock further on date mr austin authorized dissolution of davreyn and caused to be filed with the virginia state cor- poration commission articles terminating davreyn’s cor- porate existence davreyn was liquidated on date and its assets were distributed to alrey trust mr austin directed deutsche bank to transfer the alcoa stock in davreyn’s deutsche bank account to alrey trust’s account at deutsche bank and deutsche bank did so in addition sunny capital assigned to alrey acquisition its shares of common_stock of bmy acquisition corp bmy davreyn was terminated and dissolved effective date pursuant to their earlier agreement alrey trust ulti- mately transferred the alcoa stock to deutsche bank in exchange for dollar_figure in net_proceeds on date deutsche bank deposited dollar_figure of the net sales proceeds into alrey trust’s account also on that day alrey trust at the direction of mr austin transferred dollar_figure from its account at first union to an account at abn amro bank n v held under the name meespierson bahamas ltd alrey trust designated this amount as a loan repay- ment after the transfer alrey trust’s first union bank account had a balance of dollar_figure between date and date a number of payments were made from alrey trust’s first union bank account to mr austin signed the assignment of shares document in his capacity as trustee of sunny capital and as chairman of alrey acquisition the gross_proceeds from the sale were dollar_figure deutsche bank calculated the net_proceeds by eliminating from the gross_proceeds the fol- lowing amounts commissions of dollar_figure a securities_and_exchange_commission fee of dollar_figure and a handling fee of dollar_figure the dollar_figure figure is equal to the net_proceeds from alrey trust’s sale of the alcoa stock minus a wire transfer fee of dollar_figure verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports various entities and individuals including bdo seidman wc investments inc emil pesiri bingham dana llp sonnenschein cooper brown behrle first union vandalia llc ica and starwalker group llc starwalker on date alrey trust’s first union bank account was closed v tax reporting a petitioner trusts each petitioner trust timely filed a form_1041 u s income_tax return for estates and trusts for mr griffin prepared petitioner trusts’ form sec_1041 on a schedule d capital_gains_and_losses attached to its form_1041 the reynolds trust reported a dollar_figure gain from the stock sale on schedules d attached to their form sec_1041 the swords trust the mackell trust and the brotherton trust each reported a dollar_figure gain from the sale of the davreyn common_stock and from the redemption of davreyn stock relating to the goldman sacks fund shares for peti- tioner trusts paid federal_income_tax as follows reynolds trust-dollar_figure swords trust-dollar_figure mackell trust- dollar_figure and brotherton trust-dollar_figure b davreyn on date davreyn mailed to respondent a form_1120 u s_corporation income_tax return for the period january to date mr teig prepared the form_1120 and mr austin executed it on the form_1120 davreyn reported total income of dollar_figure including dividends of dollar_figure interest of dollar_figure and capital_gains of dollar_figure on an attached schedule d davreyn reported a short-term_capital_gain of dollar_figure attributable to the sale of the investment in davreyn llc davreyn reported a basis in the davreyn llc investment of wc investments inc was owned by george theofel mr theofel was a former employee and or representative of ica mr pesiri was a former employee and or representative of ica starwalker was an entity established and owned by mr austin mr austin served as president of starwalker during the relevant period before the transactions at issue davreyn used a tye december for financial and tax_accounting purposes verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner dollar_figure and a sale price of dollar_figure and a federal_income_tax liability of dollar_figure on its form_1120 c alrey trust alrey trust filed a form_1041 for the taxable_year begin- ning date and ended date alrey trust attached to its form_1041 a grantor letter identifying alrey acquisition as its grantor the grantor letter reported a long-term_capital_gain of dollar_figure arising from the sale of big_number shares of alcoa stock the grantor letter stated that alrey trust acquired the alcoa stock on date alrey trust had a basis in the alcoa stock of dollar_figure alrey trust sold the alcoa stock on date for a gross sale price of dollar_figure and alrey trust’s income deductions and credits would be reported on alrey acquisition’s federal_income_tax return d alrey acquisition alrey acquisition filed a form_1120 for the taxable_year beginning date and ended date on its form_1120 alrey acquisition reported interest_income of dollar_figure and a net_loss of dollar_figure for a total taxable loss of dollar_figure and total_tax of zero on an attached schedule d alrey acquisition reported long-term_capital_gain from its passthrough entities of dollar_figure and a short-term_capital_loss of dollar_figure resulting from its sale of the bmy stock with respect to the bmy stock alrey acquisition reported a basis of dollar_figure and a sale price of dollar_figure alrey acquisition reported that it acquired the bmy stock on date and that it sold the bmy stock on date respondent has alleged that alrey acquisition’s sale of the alcoa stock and the bmy stock were parts of a son-of-boss transaction a son-of- boss transaction can be summarized as follows a variation of a slightly older alleged tax_shelter known as boss an acronym for bond and options sales strategy there are a number of different types of son-of-boss transactions but what they all have in common is the transfer of assets encumbered by significant liabilities to a partnership with the goal of increasing basis in that partnership the liabilities are usually obligations to buy securities and typically are not completely fixed at the time of transfer this may let the partnership treat the liabilities as uncertain which may let the partnership ignore continued verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports vi audit of alrey acquisition and davreyn in date the internal_revenue_service irs began an examination of alrey acquisition as a result of the examina- tion respondent issued to alrey acquisition a notice of defi- ciency disallowing its claimed losses from the bmy stock sale by letters dated date respondent informed petitioner trusts that respondent had examined their poten- tial transferee_liability with respect to alrey acquisition and determined that a transferee examination would not proceed in date the irs began an examination of davreyn after examining davreyn’s form_1120 respondent deter- mined that the purported sale of davreyn’s stock to alrey trust should be recharacterized as a sale of assets by davreyn followed by a distribution of davreyn’s assets to its shareholders in liquidation on the basis of this determina- tion respondent increased davreyn’s long-term_capital_gain by dollar_figure and determined a deficiency in its federal_income_tax of dollar_figure vii notice_of_deficiency assessment and collection respondent mailed to davreyn a notice_of_deficiency dated date for its tye date in the notice_of_deficiency respondent determined a deficiency in davreyn’s federal_income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure an accuracy- related penalty under sec_6662 of dollar_figure and accrued interest of dollar_figure davreyn did not file a petition in this court contesting respondent’s determinations accordingly respondent treated the notice_of_deficiency as defaulted and on date assessed davreyn’s tax_deficiency of dollar_figure as well as additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively an accuracy-related pen- alty under sec_6662 of dollar_figure and related interest them in computing basis if so the result is that the partners will have a basis in the partnership so great as to provide for large-but not out- of-pocket-losses on their individual tax returns 128_tc_192 verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner viii notices of liability on date respondent sent notices of liability to petitioner trusts in the notices of liability respondent identified davreyn as the transferor with an unpaid federal_income_tax liability of dollar_figure plus additions to tax an accuracy-related_penalty fees and interest for a total liability of dollar_figure respondent determined each peti- tioner trust’s individual transferee_liability on the basis of the total amount each petitioner trust received in the stock_redemption and stock sale in attached statements respondent advised petitioner trusts that the irs did not recognize their purported stock sale transactions with alrey trust the statements further advised that the amounts petitioner trusts received for the purported stock sales would be attributable to them in liq- uidation or distribution of assets of davreyn corporation on or around date the statements further explained that the purported stock sale transactions were substantially_similar to an intermediary transaction tax_shelter described in notice_2001_16 and notice_2008_111 i overview opinion these cases involve several transactions which respondent now seeks to reconfigure in a way that makes the assets of petitioner trusts a source of collection for tax_liabilities origi- nally imposed on alrey trust and alrey acquisition in simple terms alrey trust purchased all of the davreyn stock from petitioner trusts so that it could acquire davreyn’s then principal asset alcoa stock with the benefit of hindsight it now appears that alrey trust and alrey acquisition were established to participate in a preplanned series of inter- related transactions designed to illegitimately avoid tax on respondent calculated each petitioner trust’s individual transferee li- ability as follows for the reynolds trust respondent determined trans- feree liability of dollar_figure consisting of dollar_figure in cash received and dollar_figure in fees paid to professional advisers and for each of the swords trust the mackell trust and the brotherton trust respondent deter- mined transferee_liability of dollar_figure consisting of dollar_figure in cash received dollar_figure attributable to the transfer of the membership interests in davreyn llc and dollar_figure in fees paid to professional advisers verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports alrey trust’s sale of davreyn’s alcoa stock which it had acquired as a liquidating_distribution alrey trust sold the alcoa stock incident to receiving it and reported that the substantial gain on the sale was offset by an artificial loss resulting from what appears to have been a son-of-boss transaction by alrey acquisition the grantor of alrey trust after assessing substantial tax_liabilities against alrey trust alrey acquisition and davreyn respondent now con- tends that petitioner trusts’ sales of their davreyn stock were part of a plan by petitioner trusts to illegitimately avoid cor- porate tax on the distribution of the alcoa stock in liquida- tion of davreyn respondent contends that his collection of the tax from petitioner trusts is under the authority of sec_6901 the commissioner has likewise relied upon that section to attempt to collect tax from claimed transferees in other similar cases which have recently come before this court see eg hawk v commissioner tcmemo_2012_154 salus mundi found v commissioner tcmemo_2012_61 vacated and remanded sub nom 736_f3d_172 2d cir slone v commissioner tcmemo_2012_57 sawyer trust of date v commissioner tcmemo_2011_298 rev’d and remanded 712_f3d_597 1st cir feldman v commis- sioner tcmemo_2011_297 appeal docketed no 7th cir date starnes v commissioner tcmemo_2011_63 aff ’d 680_f3d_417 4th cir this court concluded in all but one of those cases that the commissioner’s reliance on sec_6901 to impose transferee_liability upon the claimed transferees was wrong see salus mundi found v commissioner tcmemo_2012_61 decisions entered against the commissioner slone v commissioner tcmemo_2012_57 decisions entered against the commissioner sawyer trust of date v commissioner tcmemo_2011_298 decision entered against the commissioner feldman v commissioner tcmemo_2011_297 decisions entered for the commissioner starnes v commissioner tcmemo_2011_63 decisions entered against the commissioner the court of appeal sec_28 in hawk v commissioner tcmemo_2012_154 the court denied the taxpayers’ motion for summary_judgment concluding that genuine issues of material fact remained in dispute as to whether they were liable as verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner for the fourth circuit affirmed our judgment in 680_f3d_417 but the courts of appeals for the first and second circuits did not do likewise in the salus mundi found and the sawyer trust of date cases see 736_f3d_172 sawyer trust of date v commissioner 712_f3d_597 this court subsequently determined upon remand from the court_of_appeals for the first circuit that the dis- puted transferee in the sawyer trust of date case was liable under sec_6901 as a transferee of a transferee but concluded that the liability was less than the commissioner had determined see sawyer trust of date v commis- sioner tcmemo_2014_59 we decide the issue at hand with this overview in mind ii sec_6901 sec_6901 provides that the commissioner may pro- ceed against a transferee of property to assess and collect federal_income_tax penalties and interest owed by the transferor sometimes collectively transferor’s unpaid taxes see also sec_301_6901-1 proced admin regs a trans- feree under sec_6901 includes among other persons a shareholder of a dissolved corporation see sec_301 b proced admin regs sec_6901 does not impose liability on the transferee but merely gives the commissioner a procedure to collect the transferor’s existing liability 357_us_39 the commissioner may collect the transferor’s unpaid tax from the transferee if an independent basis exists under applicable state law or state equity principles for holding the transferee liable for the transferor’s debts sec_6901 commissioner v stern u s pincite 100_tc_180 starnes v commissioner tcmemo_2011_63 slip op pincite state law determines the elements of liability and sec_6901 provides the remedy or procedure to be employed by the commissioner as the means transferees under sec_6901 this court has yet to decide salus mundi found v commissioner tcmemo_2012_61 vacated and remanded sub nom 736_f3d_172 2d cir following its remand from the court_of_appeals for the second circuit verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports of enforcing that liability 305_f2d_664 2d cir aff ’g 35_tc_1148 starnes v commissioner tcmemo_2011_63 slip op pincite the applicable state law is the law of the state where the transfer occurred see commissioner v stern u s pincite starnes v commissioner f 3d pincite in sum sec_6901 allows the commissioner to collect a taxpayers’s unpaid tax from another person if three condi- tions are met first the taxpayer must be liable for the unpaid tax second the other person must be a transferee within the meaning of sec_6901 third an independent basis must exist under applicable state law or state equity principles for holding the other person liable for the tax- payer’s unpaid tax accord diebold found inc v commis- sioner f 3d pincite sawyer trust of date v commissioner f 3d pincite sec_6901 does not apply if one or more of these three conditions is not met accord 357_us_39 diebold found inc v commissioner f 3d pincite sawyer trust of date v commissioner f 3d pincite starnes v commissioner f 3d pincite iii burden_of_proof sec_6902 provides that in this court the commis- sioner bears the burden of proving that a person is liable as a transferee see also rule a d sec_6902 fur- ther provides that the commissioner does not bear the bur- den of proving that the transferor was liable for the tax which the commissioner seeks to collect by way of sec_6901 see also rule d cf rule a generally stating the well-settled rule_of 290_us_111 that the commissioner’s determinations are presumed to be correct and taxpayers challenging those determinations bear the burden of proving them wrong petitioners argue that notwithstanding sec_6902 respondent bears the burden of proving that davreyn is liable for the tax determined in the notice_of_deficiency this is because petitioners argue sec_7491 applies to shift the burden_of_proof on that issue to respondent pursuant to sec_7491 the burden_of_proof shifts to the commis- sioner as to any factual issue relevant to a taxpayer’s verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner liability for tax where the taxpayer introduces credible evi- dence with respect to the issue sec_7491 and the tax- payer satisfies certain other conditions including substan- tiation of any item and cooperation with the government’s requests for witnesses and information sec_7491 see also 116_tc_438 we need not and do not decide whether sec_7491 applies to shift the burden_of_proof as petitioners desire this is because as discussed below we hold that sec_6901 does not apply to these cases because the record fails to establish that an independent basis exists under applicable state law or state equity principles for holding petitioner trusts liable for davreyn’s unpaid tax and that holding would remain the same even if we decided that davreyn is liable for the tax as determined in the notice_of_deficiency iv parties’ arguments each party sets forth various arguments in the posttrial briefs these arguments include competing views on whether davreyn is liable for the tax determined in the notice of defi- ciency and whether petitioner trusts are transferees within the meaning of sec_6901 as we previously stated our holding that sec_6901 is inapplicable to these cases would remain the same even if we decided that davreyn is liable for the tax determined in the notice_of_deficiency the same would be true if we also decided that petitioner trusts are transferees within the meaning of sec_6901 given that those two issues have no effect on our disposition of these cases we need not and do not decide those issues in this opinion we hereinafter assume but do not decide that davreyn is liable for the tax as determined in the notice_of_deficiency and that petitioner trusts are transferees within the meaning of sec_6901 and we confine our discussion to the parties’ dispute on whether applicable state law and or state equity principles hold petitioner trusts liable for davreyn’s unpaid federal_income_tax see also commissioner v stern u s pincite- sawyer trust of date v commissioner f 3d pincite starnes v commissioner f 3d pincite respondent urges the court to adopt the following two-step analysis to determine whether petitioner trusts as trans- verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports ferees from davreyn are liable for davreyn’s unpaid tax analyze whether the subject transactions are recast under federal_law here primarily the federal substance_over_form_doctrine and then apply state law to the transactions as recast under federal_law one or more transactions are recast or otherwise disregarded under the federal substance_over_form_doctrine where the transactions taken as a whole show that the transactions are shams or have no purpose substance or utility apart from their anticipated tax con- sequences 364_f2d_734 2d cir aff ’g 44_tc_284 see also 324_us_331 293_us_465 752_f2d_89 4th cir aff ’g on this issue 81_tc_184 the effect of this doctrine is that the substance and not the form of the transactions deter- mines their tax consequences commissioner v court holding co u s pincite gregory v helvering u s pincite rice’s toyota world inc v commissioner f 2d pincite 58_tc_854 aff ’d 513_f2d_824 9th cir alternatively respondent contends petitioner trusts as transferees from davreyn and without regard to the federal_law characteriza- tion of the transactions are liable for davreyn’s debts under applicable state law or state equity principles petitioner trusts argue that they are not liable for davreyn’s tax_liability because they contend the transactions may be recast only under applicable state law which does not pro- vide for any such recast and respondent failed to show that they are liable for davreyn’s debts under applicable state law or state equity principles v respondent’s proposed two-step analysis respondent asks the court to adopt his referenced two- step analysis of transferee_liability we decline to do so the u s courts of appeals for the first second and fourth cir- cuits have rejected the commissioner’s requests to apply that analysis see diebold found inc v commissioner f 3d pincite sawyer trust of date v commissioner f 3d pincite starnes v commissioner f 3d pincite- and we do likewise in the earliest appellate opinion in verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner that trilogy of cases the u s court_of_appeals for the fourth circuit applying 357_us_39 held that the question of whether a transfer occurred for purposes of sec_6901 was separate from the question of whether the transfer was fraudulent for state law purposes and con- cluded that stern forecloses the commissioner’s efforts to recast transactions under federal_law before applying state law to a particular set of transactions starnes v commis- sioner f 3d pincite the courts of appeals for the first and second circuits subsequently followed suit espousing similar rationales see diebold found inc v commissioner f 3d pincite rejecting the commis- sioner’s argument that state law liability is determined on the basis of a transaction as recast under federal_law sawyer trust of date v commissioner f 3d pincite- accord 814_f2d_321 6th in sawyer trust of date v commissioner 712_f3d_597 1st cir rev’g and remanding tcmemo_2011_298 the commissioner argued that this court erred by failing to apply the federal substance_over_form_doctrine to determine whether the taxpayer was a transferee be- fore analyzing the taxpayer’s liability under state law and failing to find that the taxpayer had constructive knowledge of the buyer’s tax avoid- ance scheme the u s court_of_appeals for the first circuit rejected both arguments id pincite the court found however that this court failed to analyze whether the taxpayer was liable under a provision of the uniform fraudulent transfer act that provides that a transfer is fraudu- lent ‘if the corporation didn’t receive reasonably equivalent value in re- turn for the transfer and as a result was left with insufficient assets to have a reasonable chance of surviving’ even if the taxpayer lacked fraud- ulent intent id pincite quoting 587_f3d_787 7th cir that court remanded the case to this court to address that issue id pincite here respondent did not argue in his opening brief that all or any part of the subject transactions was fraudulent for lack of the receipt of reasonably equivalent value nor did respondent notify us or otherwise argue that the court’s opinion in sawyer trust of date v commissioner 712_f3d_597 which was re- leased after these cases were fully briefed was pertinent or significant supplemental authority for our consideration of these cases the commis- sioner by contrast did argue in the starnes case that a transfer was fraudulent for lack of the receipt of reasonably equivalent value see eg 680_f3d_417 4th cir aff ’g tcmemo_2011_63 in addition respondent did notify us in these cases that the court_of_appeals for the second circuit decided 736_f3d_172 2d cir vacating and remanding continued verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports cir the court relying in part on 357_us_39 noted that sec_6901 is a purely procedural statute and the question of a taxpayer’s sub- stantive liability is decided on the basis of state law aff ’g 85_tc_544 this court has previously never explicitly adopted or rejected respondent’s proposed two-step analysis to decide whether a transaction should be recast under the federal substance over form or similar doctrine when analyzing whether a transferee is liable under sec_6901 our approach however has been to require that state law allow such a transaction to be recast under a substance over form or similar doctrine before doing so see salus mundi found v commissioner slip op pincite the law of the state where the transfer occurred in these cases new york controls the characterization of the transaction sawyer trust of date v commissioner tcmemo_2011_298 slip op pincite- stating that t he law of the state where the transfer occurred in this case massachusetts controls the character- ization of the transaction and w hether the transactions should be ‘collapsed’ is a difficult issue of state law on which there is fairly limited precedent starnes v commissioner tcmemo_2011_63 slip op pincite discussing cases addressing whether certain transactions should be collapsed under the uniform fraudulent conveyance acts of the cor- responding states see also diebold found inc v commis- sioner f 3d pincite stating that this court accepted diebold’s position that under the commissioner’s proposed two-step analysis federal_law may be used to recharacterize a transaction to determine whether someone is a transferee but state law determines whether to recharacterize the transaction when analyzing the transferee’s liability salus mundi found v commissioner tcmemo_2012_61 after these cases were briefed see discussion infra note given our additional dis- cussion infra pp that the sawyer trust of date case involved the uniform fraudulent transfer act and that virginia has not adopted that act or its predecessor and that the thrust of respondent’s argument in these cases is that the federal substance_over_form_doctrine applies with full force in determining transferee_liability we conclude that re- spondent has consciously decided to forgo or has otherwise waived any argument that all or any part of the subject transactions was fraudulent for lack of the receipt of reasonably equivalent value verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner our memorandum opinion in feldman v commissioner tcmemo_2011_297 does not compel a contrary conclusion accord slone v commissioner slip op pincite n describing the facts in feldman as unique the court in feldman v commissioner slip op pincite applied the federal sub- stance over form doctrine to recast a series of transactions and then without further explanation applied state law to find the taxpayer liable as a transferee with respect to the recast transaction moreover unlike here as discussed below there the court found that it is absolutely clear that all individuals involved were aware that the buyer and its representatives had no intention of ever paying the tax_liabilities and that the taxpayer and the buyer’s financing was a sham_transaction id pincite vi applicability of state law a overview respondent argues alternatively that petitioner trusts are liable under applicable state law and or state equity prin- ciples in this vein the parties agree that virginia law is the applicable state law for this purpose respondent argues more specifically that the applicable virginia law is va code ann sec which imposes liability on the grounds of actual fraud va code ann sec which imposes liability on the grounds of constructive fraud and virginia’s trust fund doctrine we address the referenced statutory provisions and doc- trine in turn before doing so however we pause briefly to address the scope of the transaction to which virginia law will be applied b scope of transaction respondent argues primarily that federal_law sets the scope of the transaction to which state law is applied we disagree for the reasons stated above respondent argues alternatively that virginia has a substance over form doc- trine that applies to recast the series of transactions as one transfer between each of petitioner trusts and davreyn respondent relies on burruss timber co v frith s e 2d va to support his alternative argument that vir- verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports ginia has a substance_over_form_doctrine that applies to these cases where a decision involves the applicability of state law as it does here we as a federal court must apply state law in the manner that the highest court of the state has indicated that it would apply the law see 387_us_456 110_tc_297 if the state’s highest court has not spoken on the subject then we must apply state law as we see it giving proper regard to relevant rulings of other courts of the state commissioner v estate of bosch u s pincite see also estate of young v commissioner t c pincite we should follow an opinion on the subject by an intermediate appellate court of the state unless we conclude that the state’s highest court would decide otherwise see commissioner v estate of bosch u s pincite estate of young v commissioner t c pincite in the setting at hand respondent bears the burden of establishing that the supreme court of virginia that state’s highest court would apply a substance_over_form_doctrine to recast the series of transactions as a transfer between each of petitioner trusts and davreyn see 426_f2d_429 10th cir 247_f2d_237 2d cir citing 309_us_149 and 310_us_80 aff ’g 24_tc_199 34_tc_879 29_tc_1131 aff ’d 270_f2d_660 3d cir respondent relies erroneously on burruss timber co s e 2d to meet that burden in burruss timber co the court consid- ered whether a real_estate broker earned a commission when he helped sell all of the stock of a corporate landowner rather than the specific landowner assets which the broker was hired to sell the court analyzed four similar cases from other jurisdictions and found that in each case the broker accomplished a transaction that was substantially the equivalent of selling the assets and consequently that dis- allowing the broker commissions in those cases would have allowed form to triumph over substance id pincite the court declined to apply a substance_over_form_doctrine verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner to the transaction in burruss timber co and concluded that the broker was not entitled to a commission because the stock sale was not substantially the equivalent of the assets sale for which he was hired id in burruss timber co and in the cases discussed therein the courts considered the substance of the transaction only with respect to the effect of the substance on a third party the courts did not consider whether with respect to the legal rights and responsibilities of the parties to the transactions ie the buyer and the seller the transactions should be col- lapsed recast or disregarded the supreme court of vir- ginia’s opinion in burruss timber co offers no guidance on whether that court would apply the substance over form doc- trine described therein to determine the effects of a series of transactions on the actual parties to the transactions respondent has identified no other virginia case that applied a substance over form or similar doctrine nor has respondent argued that the transaction should be collapsed under virginia bankruptcy law while respondent ref- erences a number of federal tax cases where a court applied federal_law to disregard a transaction those cases are inap- posite in that they apply federal_law rather than virginia state law respondent has left us unpersuaded that the supreme court of virginia would apply a substance over form analysis to the present setting this is especially so given our finding as discussed herein that petitioner trusts through their trustees did not as of the time that their in sawyer trust of date v commissioner tcmemo_2011_298 slip op pincite for example this court consulted decisions of bankruptcy courts to decide which transaction or combinations of transactions should be considered as the relevant transfer for purposes of the massachusetts uniform fraudulent transfer act the approach there is supported by the fact that the uniform fraudulent transfer act is based on and consciously designed to operate in accordance with the fraudulent transfer provisions in the bankruptcy code see prefatory note unif fraudulent transfer act 7a part ii u l a as discussed infra p vir- ginia has not adopted the uniform fraudulent transfer act notwithstanding respondent’s citation of a single case from the su- preme court of virginia we have independently searched for additional virginia cases that could support a conclusion that the supreme court of virginia would apply a substance over form or similar doctrine in the set- ting at hand we have not found any case that would lead us to predict that it would verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports stock was sold have or have reason to have any inkling that the buyer or someone related thereto was acting to illegit- imately avoid the payment of federal tax petitioner trusts believed that they were simply entering into a sale of their davreyn stock with a willing buyer we also are unpersuaded that the supreme court of vir- ginia would apply a substance over form analysis to the present setting because as respondent asserts petitioner trusts and or their representatives had actual or constructive knowledge of alrey trust’s plan to sell the alcoa stock and to illegitimately avoid any resulting tax_liability simply put the record at hand does not lead us to find that assertion as a fact cf diebold found inc v commissioner f 3d pincite court concluded that shareholders had knowledge of illegitimate plan after these cases were briefed the court_of_appeals for the second circuit decided 736_f3d_172 there the court col- lapsed the series of transactions and found that there was a conveyance under the applicable_state_statute the new york uniform fraudulent conveyance act because the court con- cluded the taxpayers constructively knew of the entire scheme to illegitimately avoid tax id pincite neither party has requested additional briefing in these cases in the light of diebold found inc and we conclude that diebold found inc is factually distinguishable from these cases for three reasons first while new york law reflects an adoption of the uniform fraudulent conveyance act virginia has not adopted that act or its successor the uniform fraudulent transfer act for the relevant period see 527_us_308 n 463_br_709 bankr d del 168_br_35 bankr s d n y see generally isaac a mcbeth landon c davis iii bulls bears and respondent filed a notice of supplemental authority referencing 736_f3d_172 and petitioners re- sponded to that notice respondent acknowledged in his notice that the rel- evant state laws in diebold found inc and in these cases are different new york and virginia respectively and made no attempt to harmonize the relevant new york law with virginia law petitioners agree that the relevant laws are different and conclude further that the laws are irrecon- cilable verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner pigs revisiting the legal minefield of virginia fraudulent transfer law u rich l rev n id pincite stating that as a general matter the provi- sions of the ufta provide greater protection to creditors than virginia’s fraudulent transfer statutes and analyzing the ufta provisions in comparison to their virginia counterparts and the ufta provisions that have no virginia counterparts so as to identify differences between the two bodies of fraudulent transfer law second we are unaware of and respondent has not cited a virginia case that applies a collapsing doctrine similar to the new york doctrine applied in diebold found inc third even if respondent relied upon such a doctrine we find contrary to the setting in diebold found inc that neither petitioner trusts nor their representatives knew either actually or constructively of a scheme to avoid the tax_liability in issue as to the third point respondent invites the court to con- clude that petitioner trusts were knowing participants in planning the series of transactions that respondent main- tains included the sale by petitioner trusts of davreyn stock and that they therefore are liable for the unpaid tax resulting from the plan we decline that invitation in fact the testimony of ms swords ms mackell and ms brotherton convinces us to make contrary findings ie that there was no plan by petitioner trusts to illegitimately avoid the third point also persuades us that the supreme court of virginia would not collapse the transactions at issue in accordance with a certain rationale espoused in 482_fedappx_750 wl 4th cir and 680_f3d_417 in larosa fed appx pincite n the court noted in its application of west virginia law that a court may collapse a series of transactions into a single integrated transaction the court cited 284_br_355 bankr s d n y which stands for the proposition that a series of transactions may be collapsed if the trans- actions were linked and the transferee had actual or constructive knowl- edge of the entire scheme 482_fedappx_750 in starnes v com- missioner f 3d pincite the court in applying north carolina law stat- ed that in deciding whether to collapse transactions in transferee_liability cases the question is whether the taxpayer had actual or constructive knowledge that the sold corporation would become delinquent on its taxes we also note that the relevant law in larosa and starnes was that of west virginia and north carolina respectively while the relevant law here is that of virginia verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports tax that petitioner trusts had neither actual nor constructive knowledge of alrey trust’s plan to sell the alcoa stock and to illegitimately avoid any resulting tax_liability that peti- tioner trusts were not aware of circumstances that should have led them to make further inquiry regarding alrey trust’s postclosing plans and that petitioner trusts had nei- ther actual nor constructive knowledge that alrey trust would cause davreyn to become delinquent on its taxes the testimony of ms swords ms mackell and ms brotherton emphasized that they were unaware of the financial buyer’s identity and the reasons a financial buyer would want to purchase davreyn’s stock and that they relied on the advice of their accountants and lawyers ms swords ms mackell and ms brotherton each testified that they did not pre- viously try to sell or liquidate davreyn ms mackell testified that petitioner trusts did not consider selling davreyn until mr griffin and mr rohman approached petitioner trusts in regarding the potential sale of their davreyn stock ms swords and ms mackell both testified that petitioner trusts sold their davreyn stock to alrey trust on the basis of their advisers’ recommendation ms swords ms mackell and ms brotherton repeatedly emphasized their complete trust in their advisers particularly mr griffin ms swords ms mackell and ms brotherton each testified that they did not know the identity of davreyn’s buyer and that they were not aware that the buyer planned to sell davreyn’s alcoa stock and or dissolve davreyn we find all of this testimony to be credible in addition as to the potential tax consequences of liqui- dating davreyn rather than selling its stock ms brotherton testified that it was not advantageous for petitioner trusts to liquidate davreyn because doing so would subject her mr reynolds and ms swords and ms mackell to two levels of taxation ms mackell testified further that she and her sis- ters did not consider liquidating davreyn because they knew petitioner trusts would incur significant tax_liabilities again we find this testimony to be credible in slone v commissioner slip op pincite the court con- cluded that the taxpayer was aware of the target corpora- tion’s tax_liabilities with respect to the asset sale and that the acquiring_corporation planned to offset gains resulting from the asset sale the taxpayer was unaware however verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner that the acquiring_corporation planned to offset gains through an illegitimate scheme id here ms swords ms mackell and ms brotherton did not know that alrey trust planned to sell the alcoa stock and generate a significant tax_liability and they were unaware that alrey trust through alrey acquisition planned to offset any_tax liability with respect to davreyn and or to its assets respondent emphasizes the fact that mr rohman referred to the buyer’s peculiar tax situation in a memorandum to ms swords ms mackell and ms brotherton respondent asks us to infer from this single phrase that petitioner trusts were aware of alrey acquisition’s plan to illegitimately avoid the payment of tax on the alcoa stock sale gain we are not prepared to draw such an inference mr rohman testified that he included this phrase as a reference to the fact that the buyer had losses or anticipated generating losses as this court noted in sawyer trust of date v commissioner tcmemo_2011_298 slip op pincite and in slone v commissioner slip op pincite legitimate transactions may be available to offset built-in_gain if recognized and a taxpayer may contemplate the execution of such a transaction accord- ingly we will not infer from mr rohman’s use of the phrase peculiar tax situation that petitioner trusts were aware of the details of alrey trust’s tax situation or that petitioner trusts knew about and agreed to facilitate an illegal tax_avoidance scheme because petitioner trusts did not know of approve or have reason to suspect the multistep plan by alrey acquisition and related entities to liquidate davreyn to sell the alcoa stock and to attempt to illegitimately avoid the tax on that sale by engaging in what likely was a son- of-boss transaction involving bmy stock we decline to re- configure the sale by petitioner trusts of their davreyn stock as respondent contends we should we find to the contrary that petitioner trusts had no plan to enable davreyn alrey trust or alrey acquisition to illegitimately avoid tax and that they engaged in an arm’s-length sale of davreyn’s stock accord sawyer trust of date v commissioner tcmemo_2011_298 slip op pincite respondent contends that even if we conclude which we do that petitioner trusts and their trustees had no plan to enable davreyn alrey trust and or alrey acquisition to illegitimately avoid tax petitioner trusts through their rep- verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports resentatives mr griffin and mr rohman knew that alrey trust planned to offset the gain from the alcoa stock sale and that the offset was the reason alrey trust was interested in purchasing davreyn the record does not sup- port this contention and we decline to find it as a fact nei- ther ms swords ms mackell nor ms brotherton has a background in business or in tax and we find that given their lack of business experience it was not unreasonable for them to rely on the advice of their representatives that the stock sale transaction constituted a legitimate transaction see eg starnes v commissioner f 3d pincite moreover we are not persuaded that any of the representa- tives knew either actually or constructively of the plan to illegitimately avoid tax on the alcoa stock sale mr griffin credibly testified that he did not know the identity of the buyer or why the buyer wanted to purchase davreyn stock he testified that he did not discuss the buyer’s identity or tax situation with mr rohman mr griffin also testified that at the time of the sale he did not know that the buyer was planning to liquidate davreyn or that the buyer planned to sell davreyn’s alcoa stock to deutsche bank mr rohman’s testimony about the state of his knowledge is not quite so satisfying he openly acknowledged that he did not know or inquire as to why ica wanted to acquire phcs like davreyn to his credit however he also testified that he understood that the buyer had losses or anticipated losses he apparently came to this understanding on the basis of a conversation that took place before the closing with mr glazman mr gottlieb or mr teig while mr rohman assumed that the buyer would want to offset these losses with gain he testified that he was not given any information regarding the buyer’s losses and that he had no reason to question the legitimacy of the buyer’s losses in addition while mr rohman had structured previous sales similar to the transactions at issue the record does not persuade us that he knew that any of the buyers in those transactions would cause the phc to liquidate its stock and attempt to illegitimately avoid federal_income_tax that would be imposed as to the stock while the lack of due diligence by mr rohman with respect to the buyer’s identity and reputa- tion is problematic he adequately explained to us that he trusted ica because ica was represented by a good national verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner law firm and a respected international accounting firm and first union alrey trust’s trustor was a reputable financial_institution he also persuaded us that petitioner trusts had no plan to undertake any steps except to sell davreyn’s stock to the buyer this court in other transferee_liability cases has consid- ered similar arguments regarding the knowledge of the tax- payer seller’s representatives and has rejected them where the evidence was insufficient to prove that the taxpayer seller knew of the buyer’s plan to illegitimately avoid tax in slone v commissioner slip op pincite for example the taxpayers’ attorney sent a memorandum to another of the taxpayers’ attorneys explaining that the buyer planned to offset the gain from the sale of the purchased corporation’s assets by contributing to the nominal buyer assets with a high basis and low value then selling those assets at a loss before the end of the taxable_year the court concluded that this memorandum was insufficient to show that the tax- payers knew of the corporate buyer’s illegitimate scheme id pincite it is clear from mr rohman’s testimony that he at least suspected that the buyer would sell the alcoa stock and offset the gain from that sale with other losses it is likely that mr griffin an educated tax professional also consid- ered such a possibility there is no credible_evidence how- ever that either petitioner trusts or their representatives knew about any plan on the part of the buyer to illegit- imately avoid the payment of tax on the sale of davreyn’s alcoa stock and the representatives’ knowledge that an unrelated buyer planned to offset any gain from a sale of the alcoa stock with incurred or anticipated losses is insufficient to show the existence of a preconceived plan by petitioner trusts to illegitimately avoid tax this court has acknowl- edged that there are legitimate tax planning strategies involving built-in gains and losses and that it was not unreasonable in the absence of contradictory information for the representatives to believe that the buyer had a legitimate tax planning method see id sawyer trust of date v commissioner tcmemo_2011_298 slip op pincite we find that while mr rohman and mr griffin knew or had reason to believe that the buyer of petitioner trusts’ stock had tax_attributes that made the purchase of the stock verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports attractive mr rohman and mr griffin did not know or have reason to know that any such tax_attributes were improper or that the buyer intended to liquidate davreyn and to illegitimately avoid any resulting tax_liability we also find that neither mr rohman nor mr griffin was aware of any circumstance that would have caused him to inquire further into the circumstances of the transaction which mr rohman considered to be a simple stock sale in sum we reject respondent’s contention that the trans- actions at issue should be recast by applying a virginia sub- stance over form doctrine and decline to collapse the trans- actions into a single integrated transaction instead we find on the basis of the record at hand that the sale by petitioner trusts of the davreyn stock to alrey trust was in form and in substance a sale of stock and that the transaction should not be recast as a sale of assets followed by a distribution in liquidation we proceed to evaluate each relevant transaction we are not unmindful of notice_2001_16 2001_1_cb_730 which was released on date and was formerly published in the internal_revenue_manual on date the stock sale transaction at issue occurred on date after the release date but before the publi- cation date while mr griffin and mr rohman were aware of this notice they credibly explained to us that they did not believe that it pertained to the davreyn transaction we also note that this court has declined to find taxpayers liable as transferees with respect to similar transactions where the transaction occurred both before issuance of notice_2001_16 supra see salus mundi found v commissioner tcmemo_2012_61 and after its issuance see starnes v commissioner tcmemo_2011_63 in diebold found inc v commissioner f 3d pincite the court_of_appeals for the second circuit concluded that this court erred in find- ing that the taxpayers’ representatives were not required to make further inquiry into the circumstances of the transaction to that end the court noted that the taxpayers were sophisticated and well-represented persons who recognized the significant tax_liability arising from the built-in gains and specifically sought out multiple persons to help them minimize that liability id the court also noted that the taxpayers’ representatives had a sophisticated understanding of the structure of the entire transaction and had actively participated in implementing the transaction id pincite- the case of diebold found inc is factually distinguishable from these cases as to this point or put differently respondent has simply not persuaded us that a reasonably diligent person in the setting at hand would have inquired further into whether davreyn was going to pay its federal tax for fye date cf starnes v commissioner f 3d pincite verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner separately to decide whether petitioner trusts are liable as transferees under virginia law c actual fraud va code ann sec we begin our evaluation with va code ann sec which provides every gift conveyance assignment or transfer of or charge upon any estate real or personal every suit commenced or decree judgment or execution suffered or obtained and every bond or other writing given with intent to delay hinder or defraud creditors purchasers or other persons of or from what they are or may be lawfully entitled to shall as to such creditors purchasers or other persons their representatives or assigns be void this section shall not affect the title of a purchaser for valuable consideration unless it appear that he had notice of the fraudulent intent of his immediate grantor or of the fraud rendering void the title of such grantor the person seeking to set_aside a conveyance as a fraudulent conveyance under this section must prove that the transfer was made with the intent to delay hinder or defraud creditors and the transferee had notice of the transferor’s intent to defraud coleman v cmty trust bank n a in re 299_br_780 w d va aff ’d in part rev’d in part and remanded on other issues 426_f3d_719 4th cir a transferee’s fraudulent intent must be proved with clear_and_convincing evidence see arm- strong v united_states 7_fsupp2d_758 w d va because it is difficult to prove fraudulent intent by direct evidence fraud may be established by circumstantial evi- dence which includes various badges_of_fraud see id these badges include the close relationship of the par- ties the grantor’s insolvency pursuit of the grantor by creditors at the time of the transfer inadequate consider- ation retention of possession of the property by the grantor id and fraudulent incurrence of indebtedness after the conveyance in re porter 37_br_56 bankr e d va respondent contends that davreyn transferred to peti- tioner trusts its assets and cash in liquidation and petitioner trusts are substantively liable for davreyn’s unpaid tax because the transfer was fraudulent under virginia law petitioners contend that respondent erroneously collapsed a verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports series of transactions into a single transfer petitioners fur- ther contend that because there was no fraudulent transfer from davreyn to petitioner trusts petitioner trusts cannot be liable as transferees of davreyn under virginia law we agree with petitioners with the exception of davreyn’s ownership_interest in davreyn llc which was transferred to petitioner trusts through a redemption transaction which was not fraudulent davreyn did not transfer anything to petitioner trusts the sales of davreyn stock occurred between petitioner trusts and alrey trust accordingly the relevant inquiry must focus on the value of the consideration petitioner trusts exchanged with alrey trust alrey trust paid petitioner trusts a total of dollar_figure in exchange for their davreyn stock alrey trust did not use davreyn’s cash or its assets to purchase the stock from peti- tioner trusts instead it borrowed the funds from a third- party lender integrated holdings davreyn was solvent at the time of the stock sale transactions between petitioner trusts and alrey trust at that time davreyn’s only out- standing tax_liability related to the redemption transaction and davreyn had sufficient assets to pay its tax_liability we decline to find that any transfer meeting the requirements of va code ann sec occurred between petitioner trusts and davreyn or alrey trust d constructive fraud we turn to va code ann sec which provides every gift conveyance assignment transfer or charge which is not upon consideration deemed valuable in law or which is upon consider- ation of marriage by an insolvent transferor or by a transferor who is thereby rendered insolvent shall be void as to creditors whose debts shall have been contracted at the time it was made but shall not on that account merely be void as to creditors whose debts shall have been contracted or as to purchasers who shall have purchased after it was made even though it is decreed to be void as to a prior creditor because voluntary or upon consideration of marriage it shall not for that cause be decreed to be void as to subsequent creditors or purchasers the person seeking to set_aside a transfer under this section must show that a transfer occurred the transfer was not supported by valuable consideration and ‘the transfer was done when the transferor was insolvent or the verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner transfer rendered the transferor insolvent ’ 416_br_239 bankr e d va quoting wu v tseng nos 06cv346 06cv580 at e d va date t here must be a showing of indebtedness existing at the time of the transaction id citing c f trust v peterson no 97-cv-2003 wl at e d va date see also in re porter b r pincite the only asset davreyn conveyed directly to petitioner trusts was its ownership_interest in davreyn llc which held the goldman sachs fund shares however this convey- ance occurred before the stock sale transaction and did not render davreyn insolvent at the time petitioner trusts sold their davreyn stock to alrey trust davreyn was solvent possessing assets in excess of dollar_figure million and owed a tax_liability of dollar_figure the tax_liability that arose in connection with the redemption trans- action alrey trust paid a total of dollar_figure to petitioner trusts in exchange for davreyn’s stock in calculating the amount owed to petitioner trusts the parties to the stock sale left sufficient cash in davreyn to pay the dollar_figure tax_liability from the redemption transaction we find no constructive fraud on this record e virginia’s trust fund doctrine we now turn to respondent’s contention that petitioner trusts are liable under virginia’s trust fund doctrine in mar- shall v fredericksburg lumber co s e va the supreme court_of_appeals of virginia stated but where there are existing creditors of a corporation the stockholders will not be permitted as against those creditors to withdraw the assets of the corporation without consideration whether it be done through a purchase of stock by the corporation or otherwise we repeat that a stockholder is not entitled to a share of the capital assets of a corpora- tion until the debts have been paid the series of transactions designed to illegitimately avoid tax occurred immediately after petitioner trusts sold their davreyn stock to alrey trust those transactions were planned and orchestrated by alrey trust and alrey acquisition and not petitioner trusts and petitioner trusts had nei- ther actual nor constructive knowledge of those transactions or their pur- pose verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie united_states tax_court reports in marshall s e pincite the corporation received no consideration for its assets the court emphasized that the transaction at issue was negotiated by the corporation’s president who was obligated to conserve the assets of the corporation and have them forthcoming for the purpose pri- marily of paying corporation debts id pincite in ashworth v hagan estates inc s e va the supreme court_of_appeals of virginia quoted with approval a supreme court of oregon case stating that the concepts of the trust fund doctrine apply where a corporation transfers all its assets to another corporation with a view of going out of business and nothing is left with which to pay its debts mr griffin and ms swords ms brotherton and ms mackell did not take any actions constituting a winding up or dissolution of davreyn while serving as the officers and directors of davreyn see starnes v commissioner tcmemo_2011_63 slip op pincite applying north carolina’s trust fund doctrine in a transferee_liability case when peti- tioner trusts sold their davreyn stock neither petitioner trusts nor their representatives knew that alrey trust planned to dissolve davreyn when alrey trust dissolved davreyn mr austin was serving as davreyn’s sole director and no one associated with petitioner trusts had any role in structuring the sale of the alcoa stock or in deciding to dis- solve davreyn petitioner trusts had no interest in davreyn when alrey trust dissolved it because they had already sold all of their davreyn stock davreyn was not insolvent when petitioner trusts sold their davreyn stock neither petitioner trusts nor davreyn’s directors attempted to avoid any existing debt of davreyn we decline to find on this record that petitioner trusts or davreyn’s directors took any actions before or at the time of the davreyn stock sale that would support the application of virginia’s trust fund doctrine vii conclusion respondent has failed to establish that an independent basis exists under applicable state law or state equity prin- ciples for holding petitioner trusts liable for davreyn’s unpaid tax accordingly we hold that sec_6901 does not apply to these cases we have considered the parties’ verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie swords trust v commissioner remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decisions will be entered for petitioners f verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a swords jamie
